Citation Nr: 9933755	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-04 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for carpal tunnel 
syndrome.

3.  Entitlement to service connection for arthritis/bursitis.

4.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1974 to October 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in part, denied 
service connection for (1) diabetes mellitus, (2) carpal 
tunnel syndrome, (3) arthritis/bursitis, (4) residuals of a 
left knee injury, and (5) esophageal stricture.

Service connection for esophageal stricture was granted in a 
September 1998 rating decision.  Therefore, the benefit 
sought on appeal to the Board, i.e., service connection, was 
granted ending that appeal.  See Holland v. Gober, 10 Vet. 
App. 433 (1997) (per curiam); Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

At the veteran's personal hearing at the RO in February 
1999,it appears that he claimed that diabetes mellitus was 
present during service as manifested by certain symptoms.  He 
also claimed that the diabetes was an "outgrowth" of the 
service-connected hypertension he developed during service.  
The veteran's claim to service connection for diabetes on a 
direct or presumptive basis as having developed during 
service is discussed in this decision.  During the hearing, 
the hearing officer explained that if the veteran were to 
claim a causal relationship between his hypertension and the 
later development of diabetes, he would need to submit 
medical evidence of such a relationship.  See Hearing 
Transcript p. 7 (February 10, 1999).  The veteran has not 
been provided the law and regulations concerning entitlement 
to service connection on a secondary basis.  To the extent 
that he wishes to claim that he developed diabetes following 
service as a result of his service connected hypertension, 
this claim is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence of diabetes during 
service or in the first post service year, and no medical 
evidence linking diabetes to active service.

2.  There is no competent medical evidence of carpal tunnel 
syndrome during service or in the first post service year; 
and no medical evidence linking carpal tunnel syndrome to 
active service.

3.  There is no competent medical evidence of arthritis 
during active service or in the first post service year, and 
no competent medical evidence linking arthritis or bursitis 
to the single episode of bursitis shown in service.

4.  The veteran has not presented plausible claims for 
diabetes mellitus, carpal tunnel syndrome, or 
arthritis/bursitis.

5.  The veteran is diagnosed with arthritis of the left knee.

6.  The veteran was treated for an injury to the left knee in 
service.

7.  There is medical evidence linking the veteran's current 
diagnosis of arthritis in his left knee with active service.


CONCLUSION OF LAW

1.  The appellant has not presented well-grounded claims for 
service connection for diabetes mellitus, carpal tunnel 
syndrome, or arthritis/bursitis and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to these claims.  38 U.S.C.A. §§ 101(16), 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1999).

2.  The claim of entitlement to service connection for 
residuals of a left knee injury is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93. 

II.  Factual Background.

In the veteran's June 1996 application for VA compensation he 
claimed treatment for his diabetes mellitus beginning in 
1987, treatment for his carpal tunnel syndrome beginning in 
January 1996, and treatment for his arthritis or bursitis 
beginning in 1980.  Service medical records show that in July 
1980 he was treated for complaints of pain in his left 
shoulder for the past few weeks.  The assessment noted the 
etiology of the pain to be bursitis.  Service medical records 
are negative for any diagnosis of diabetes or carpal tunnel 
syndrome during active service.  On his October 1985 
separation examination from active service, there is no 
indication of any of these disorders by diagnosis on clinical 
evaluation, which was entirely "normal," or by the 
veteran's own history.

Private medical records show a diagnosis of diabetes mellitus 
as early as January 1988.  A May 1990 quadrennial examination 
conducted during the veteran's reserve duty showed a 
complaint of occasional pain and stiffness in the left knee 
and a diagnosis of arthritis.

In a December 1996 VA compensation and pension examination of 
the joints, the veteran complained of a history of pain in 
the left knee for "years," worse when the weather changed.  
The impression was probable degenerative tear, posterior 
horn, lateral meniscus of the left knee, chondromalacia of 
the left patella and minimal osteoarthritis of the left knee.  

In March 1998, the veteran complained of a one month history 
of numbness involving the right upper extremity, particularly 
of the hand, that radiated up into the forearm.  A private 
EMG and nerve conduction study resulted in the impression of 
bilateral carpal tunnel syndrome.

In February 1999, the veteran provided testimony in a 
personal hearing.  He testified that he had abnormal test 
results during service which were a precursor of his 
diabetes, and that he had been told by his doctor that his 
service connected hypertension could have been the cause of 
his diabetes.  He also stated that he had carpal tunnel 
syndrome and arthritis or bursitis which began during 
service. 

III.  Analysis.

Diabetes Mellitus

The medical records and the veteran's own statements show 
that he was initially diagnosed with diabetes in January 
1988, over two years following his release from active 
service.  There is no evidence that diabetes was diagnosed 
during service, or manifest to a compensable degree in the 
first post service year.  Also, there is no medical evidence 
establishing a link between his current diagnosis and his 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  See Caluza, 7 Vet. App. at 506.  

Without medical evidence of a link between the veteran's 
current disorder and his active service, the only remaining 
evidence of such a link is the veteran's own statements and 
testimony.  Although he has testified that he experienced 
symptoms of diabetes during service, to include weight loss 
and gain, blurred vision, headaches, a burning sensation, 
cramps and protein in his urine, the veteran's sworn 
testimony and written statements are not competent evidence 
to establish a medical diagnosis of diabetes.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current diagnosis of 
diabetes mellitus is related to any symptoms shown in 
service.  See Espiritu, 2 Vet. App. at 495; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

The Board has considered the submission of excerpts of a 
publication of the American Diabetes Association (ADA) 
listing several of the claimed symptoms as indicators of 
diabetes.  The publication discusses Diabetes Type I, insulin 
dependent diabetes, which tends to run in families with 
weight loss or weight fluctuation as a possible symptom, 
according to the publication, as well as Type II, or non-
insulin dependent diabetes, which is described as usually 
occurring in people over 45 who are overweight and which may 
eventually require insulin.  The Board notes that it is not 
completely clear which type of diabetes the veteran has.  
Although the service medical records clearly show weight gain 
during service such that he was instructed several times to 
lose weight, and although obesity is a risk for Type II 
diabetes, the cited publication does not provide medical 
evidence demonstrating a causal relationship between the 
veteran's diabetes mellitus and his active service and does 
not render the claim well grounded.  See Sacks v. West, 11 
Vet. App. 314 (1998) (journal or treatise evidence 
insufficient to establish a well grounded claim where, 
standing alone, it does not discuss generic relationships 
with a "degree of certainty" such that, under the facts of a 
specific case, there is at least a plausible causality based 
upon objective facts rather than on unsubstantiated medical 
opinion).  

The veteran does not meet the second or third elements 
required for the claim for diabetes mellitus to be well 
grounded.  See Caluza, 7 Vet. App. at 506.  See also Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. 
App. 240 (1997).  

Carpal Tunnel Syndrome

The medical evidence shows that the veteran was initially 
diagnosed with carpal tunnel syndrome following a March 1998 
nerve conduction study.  Carpal tunnel syndrome was not 
present during service, and there is no medical evidence 
establishing a link between this diagnosis and his active 
military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  See Caluza, 7 Vet. App. at 506.  

The veteran's claims of a link between his current carpal 
tunnel syndrome and his active service are not competent 
evidence of such a link or nexus.  See Espiritu, 2 Vet. App. 
at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
veteran does not meet the second or third elements required 
for the claim for carpal tunnel syndrome to be well grounded.  
See Caluza, 7 Vet. App. at 506.  See also Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1997).  

As with the diabetes claim above, the veteran has relied on 
the publication of the American Diabetes Association (ADA) to 
claim a connection generally linking his nonservice connected 
diabetes to nerve disease, and therefore his carpal tunnel 
syndrome.  However, neither carpal tunnel syndrome nor 
diabetes is shown to have been present during service.  The 
Board notes that the cited publication lists neuropathy as a 
possible result of diabetes, which does not serve to relate 
either to the veteran's military service.

Arthritis and Bursitis

The veteran is essentially claiming that he has arthritis or 
bursitis which started in the military and is now causing him 
pain in the shoulders, elbows and legs.  As a preliminary 
matter, the Board notes that the veteran is also claiming 
entitlement to service connection for residuals of a left 
knee injury, which has been diagnosed as arthritis on recent 
VA examination.  This is a separate claim from his claim for 
arthritis or bursitis, which he claims is a general condition 
affecting his whole body and not the result of injury to his 
left knee in service.

The service medical records show that in July 1980 the 
veteran was treated for a complaint of shoulder pain, and the 
diagnosis at the time was bursitis.  There is no diagnosis of 
arthritis during service or in the first post service year, 
and the veteran has never since been diagnosed with bursitis.

A May 1990 quadrennial examination conducted during the 
veteran's reserve duty showed a complaint of occasional pain 
and stiffness in the left knee and a diagnosis of arthritis.  
This is the first evidence of arthritis after service.  Even 
assuming that this is not traumatic arthritis, it is almost 
10 years following the diagnosis of bursitis during service.  
The Board notes that while bursitis and arthritis are both 
musculoskeletal disorders, they are in fact separate 
diagnoses; however, the Board will consider these as the same 
general musculoskeletal disorder to afford the veteran the 
maximum consideration of his claim, and to more precisely 
reflect his arguments.  Even assuming that these are the 
same, however, these diagnoses are too remote in time to be 
causally linked.  Regulations require a continuity of 
symptomatology to link the post-service symptoms to injury 
during service when the fact of chronicity in service is not 
adequately supported.  38 C.F.R. § 3.303(b) (1999).  See also 
Savage v. Gober, 10 Vet. App 488 (1997).  Even accepting the 
veteran's statements that he has had continuous symptoms of 
arthritis or bursitis since service, there is no medical 
evidence to link his current condition to the symptoms shown 
in service, or any post service complaints of pain.  See 
Savage, 10 Vet. App. at 497-98 (holding that, notwithstanding 
a showing of post-service continuity of symptomatology, 
medical expertise was required to relate present arthritis 
etiologically to post-service symptoms).

The veteran does not meet the third element required for the 
claim for arthritis/bursitis to be well grounded, i.e., a 
nexus between his any current diagnosis of arthritis, and the 
single episode of bursitis shown in service.  See Caluza, 7 
Vet. App. at 506.  See also Dean v. Brown, 8 Vet. App. 449, 
455 (1995); Slater v. Brown, 9 Vet. App. 240 (1997).  

Conclusion

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for diabetes mellitus, 
carpal tunnel syndrome or arthritis/bursitis.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claims are well grounded, they must be 
denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim, 
including affording him or her an examination.  Morton v. 
West, 12 Vet. App. 477 (1999).  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
The Board notes complaints by the veteran that his claim was 
not adequately developed by the RO, but can find no basis for 
the veteran's complaints without more than a general 
ambiguous disagreement with the RO's decision.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).



IV.  The Claim for Residuals of a Left Knee Injury. 

The veteran is essentially claiming that he has residuals of 
a left knee injury in service.  The service medical records 
show that he injured his left knee during service.  He was 
observed with a large lump on the left medial aspect of the 
knee.  There is no other complaint regarding his left knee 
shown in the service medical records, and his separation 
examination in October 1985 was completely negative regarding 
any history, diagnosis or complaint of a left knee problem.  
A May 1990 quadrennial examination conducted during his 
reserve duty showed a complaint of occasional pain and 
stiffness in the knee and a diagnosis of arthritis.  Although 
somewhat illegible, it appears that this was designated as 
the left leg.

At his February 1999 personal hearing, he submitted the 
following treatment note dated November 1998 from William 
Porter, M.D., identified as an orthopedic surgeon:

Patient presents with pain in his left knee.  He is here 
because he got out of the military and feels like his 
knee is bad today because he was in the military.  The 
arthritis in his knee is from a service related injury.  
He went to the VA.  They x-rayed his knee and told him 
he had a little arthritis in it.  He does have a history 
of having injured this knee in 1978.  I looked at his 
service medical records . . . I think what he needs is a 
MRI to see exactly what's wrong with him.  I can't tell 
one way or the other whether or not his service related 
injury is the cause of his problems today.  I think the 
MRI would be helpful as far as getting some insight into 
the problem.  He is going to see if he can get it 
scheduled through the VA.

The veteran has met the three requirements for establishing a 
well grounded claim for service connection for residuals of a 
left knee injury.  The service medical records show that he 
was treated for complaints of an injury to his knee in 
service.  Post service medical records show diagnoses of 
arthritis of the left knee.  Finally, the November 1998 
treatment note from Dr. Porter relates his left knee disorder 
to injury in service.  Therefore, the veteran has presented a 
well-grounded claim for service connection for residuals of a 
left knee injury, and to this extent only the appeal is 
granted.


ORDER

Because they are not well grounded, the veteran's claims for 
service connection for diabetes mellitus, carpal tunnel 
syndrome, and arthritis/bursitis are denied.  

The claim of entitlement to service connection for residuals 
of a left knee injury is well grounded.


REMAND

Because the claim of entitlement to service connection for 
residuals of a left knee injury is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
While the Board accepts the November 1998 treatment note from 
Dr. Porter to the extent that it renders the veteran's claim 
well grounded, it is unclear from Dr. Porter's statement 
whether the current problems with his left knee were caused 
by the injury in service.  The Board is particularly 
concerned with the apparent contradiction in Dr. Porter's 
statement when he states that "[t]he arthritis in his knee 
is from a service related injury," yet he also states that 
he "can't tell . . . whether or not his service related 
injury is the cause of his problems today."  The Court has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  The veteran should be scheduled for the 
appropriate examination to determine the existence and 
etiology of his left knee disorder.  Moreover, it is unclear 
whether the MRI recommended by Dr. Porter was ever performed.  
If so, this should be found and associated with the claims 
file.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office RO for the following 
development:


1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  Upon receipt of a satisfactory 
response, the RO should obtain from the 
veteran a properly executed authorization 
for the release of private medical 
records.  The RO should then seek to 
obtain copies of all relevant VA records, 
specifically those involving treatment 
for his left knee.

2.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the existence and etiology of 
his left knee disorder.  The examiner 
should express an opinion on whether it is 
as likely as not any left knee disorder is 
related the injury in service.  The 
examiner should discuss the probability of 
alternate etiology, if applicable.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  Copies 
of the test results should be included 
with the examination report.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, they must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  The RO must readjudicate the claim 
for service connection for residuals of a 
left knee injury.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
needs to take no action until so informed.  The purpose of 
this REMAND is assist the veteran and to obtain clarifying 
information.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

